 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     LAUREN CROWE
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                                       Case No.: 2:19-cr-169 TLN
11
     UNITED STATES OF AMERICA,
12
                    Plaintiff,                         ORDER TO CONTINUE SENTENCING
13                                                     HEARING AND MODIFY PRE-SENTENCE
14   vs.                                               REPORT DEADLINES

15   LAUREN CROWE,
16                                                     Court:      Hon. Troy L. Nunley
                    Defendant.
17                                                     Date:       June 4, 2020

18

19                                                     Time:       9:30 a.m.

20

21

22

23

24          The parties to this action, Plaintiff United States of America by and through Assistant
25
     U.S. Attorney Grant Rabenn and Attorney Todd D. Leras on behalf of Defendant Lauren Crowe,
26
     submit this request to continue the date presently set for Judgment and Sentencing in the above-
27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
 1   referenced matter from January 16, 2020 to June 4, 2020.
 2
            This matter resolved pursuant to a written plea agreement at the initial appearance before
 3
     the district court. Defendant’s probation interview has been completed but scheduling of the
 4
     interview was delayed due to an unanticipated conflict in defense counsel’s schedule. The
 5

 6   assigned probation officer requires additional time to complete the draft pre-sentence

 7   investigation report.
 8
            A modification of the disclosure schedule and continuance of the sentencing hearing are
 9
     therefore necessary to allow sufficient time for the parties to file appropriate responses. The
10
     assigned probation officer has confirmed her availability on June 4, 2020. It is therefore
11

12   requested that the Court modify its previously-set pre-sentence report disclosure schedule as

13   follows:
14
            1. Draft Pre-Sentence Report Date: April 23, 2020;
15
            2. Informal Objections to Draft Pre-Sentence Report: May 7, 2020;
16
            3. Final Pre-Sentence Report Date: May 14, 2020;
17

18          4. Motion for Correction Date: May 21, 2020; and

19          5. Reply Date: May 28, 2020
20
            This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial
21
     Act is not required. Assistant U.S. Attorney Grant Rabenn has reviewed this proposed order and
22
     authorized Todd D. Leras to sign it on his behalf.
23

24   DATED: January 13, 2020
                                                   By     /s/ Todd D. Leras for
25                                                        GRANT RABENN
                                                          Assistant United States Attorney
26

27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
 1   DATED: January 13, 2020                    By      /s/ Todd D. Leras
                                                        TODD D. LERAS
 2
                                                        Attorney for Defendant
 3                                                      LAUREN CROWE

 4

 5

 6

 7                                              ORDER
 8
            The Judgment and Sentencing Hearing in this matter is continued to June 4, 2020, at 9:30
 9
     a.m. The Court adopts the Pre-Sentence Report disclosure schedule proposed by the parties.
10
            IT IS SO ORDERED.
11

12   DATED: January 13, 2020

13

14                                                       Troy L. Nunley
                                                         United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
